Citation Nr: 1622160	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-25 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the oropharynx, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in January 2015.  A transcript of that proceeding has been associated with the Veteran's VBMS claims file.

The claim was previously remanded in June 2015.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 Board remand, the AOJ was requested to provide the Veteran with a VA examination and to obtain an opinion as to the etiology of the claimed squamous cell carcinoma of the oropharynx.  The Veteran has claimed that such squamous cell carcinoma is related to his Agent Orange exposure during service.  Exposure to Agent Orange is presumed based on the Veteran's service in Vietnam.  

At the time, the Board noted that there is evidence of record confirming that the Veteran was diagnosed with squamous cell carcinoma of the oropharynx in the right tonsillar fossa, with right level II lymphadenopathy and extension to the tongue; treatment records reflect treatment for locally advanced head and neck squamous cell carcinoma.

The Board further noted that VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected, including respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

Significantly, the Board noted that, the fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Pursuant to the June 2015 Board remand, the Veteran underwent a VA examination in November 2015.  Thereafter, in December 2015, the VA examiner opined that the primary site of the Veteran's carcinoma was the right tonsil metastatic to the right neck lymphatics.  An etiology opinion was obtained in January 2016.  The VA examiner opined that the Veteran's carcinoma was less likely than not caused by service.  As a rationale, the examiner noted that tonsillar cancer is not a presumed residuals of exposure to Agent Orange and as it is not a respiratory carcinoma.  The sole reasoning for the negative nexus opinion was the lack of presumptive residuals for exposure to Agent Orange.

The Board finds that a new medical opinion is needed prior to deciding the claim.  Indeed, as the Board had noted in the June 2016 remand, the fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  The January 2016 VA examiner failed to provide an opinion as to whether the Veteran's tonsillar carcinoma is related to service to include his exposure to Agent Orange despite the fact that it is not considered a presumptive residual.  Therefore, the opinion provided is inadequate and a new opinion is needed prior to deciding the claim.

Furthermore, the Board notes that the most recent VA outpatient treatment records have been associated with the claim file.  Indeed, all VA outpatient treatment records through September 2015 have been obtained.  However, a review of those records shows that it has been noted that the Veteran is being treated outside of the VA for his carcinoma.  Indeed, an August 2014 VA outpatient treatment record notes that the Veteran was being flowed up by a non VA ENT for his throat cancer and that he had an appointment scheduled for August 2014.  These records and all other outstanding private treatment records for the treatment of his tonsillar carcinoma should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the outstanding private treatment records for treatment of the tonsillar carcinoma and any associated complications.  The AOJ should take all the necessary steps to obtain the outstanding records including securing any required releases of information forms from the Veteran.

2. After the development above has been completed, the AOJ should return the claim file to the VA examiner who provided the January 2016 medical opinion and request that they provide an addendum opinion as to the etiology of the Veteran's tonsillar carcinoma.  The examiner should be requested to review any treatment new records associated with the claim file as a result of this remand.  After a review of the claim file, the examiner should state whether, despite tonsillar squamous cell carcinoma not being presumed to be a residual of exposure to Agent Orange, it is as least as likely as not (50 percent probability or more) that any current squamous cell carcinoma is related to service, including as proximately due to or the result of Agent Orange.  The examiner is reminded that the fact that tonsillar squamous cell carcinoma is not presumed to be a residual of exposure to Agent Orange does not signify that Agent Orange could not have caused it or that it is not otherwise related to service.  

The VA examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

A complete rationale should accompany each opinion provided.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




